NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

F.J.G.,                                      )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-490
                                             )
R.L.M.,                                      )
                                             )
             Appellee.                       )
                                             )

Opinion filed February 2, 2018.

Appeal from the Circuit Court for Pinellas
County; Amy Williams, Judge.

Christin C. Brennan of Meros, Smith,
Lazzara, Brennan, Brennan & Olney,
P.A., St. Petersburg, for Appellant.

Catherine M. Rodriguez of Filler
Rodriguez, LLP, Miami Beach, for
Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, KELLY, and KHOUZAM, JJ., Concur.